DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 04/15/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 and 04/25/2022 and 04/04/2022 have been entered. 
Response to Amendment
This action is in response to Applicant’s amendments filed on 04/15/2022, 04/25/2022 and 04/04/2022 from which Claims 1-2 and 4-20 are pending, where Claims 5-13 and Claims 15-20 are withdrawn.  For the claims under consideration 1-2, 4  and 14, Claim 1 was amended.  Claim 3 is cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 04/15/2022, 04/25/2022 and 04/04/2022. 
Claim Rejections - 35 USC § 112
Claims 1-2, 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-2, 4 and 14, Claim 1, as amended, recites “. . . wherein the organic silane compound with the hydrophobic functional group having 1 to 3 carbon atoms is in the pores of the porous layer . . .”  This recitation is unclear and vague whether “the pores of the porous layer” are in addition to or in the silica particles and organosilane compound in the porous layer.  Also the wording “ the pores” lacks antecedent basis.  Therefore the recitation is indefinite.  
	Also Claim 1 recites “. . . in which dN2 is defined as a diameter of a pore at a time when a differential pore volume becomes maximum in a differential pore distribution in nitrogen adsorption and dH20 is defined as a diameter of a pore at a time when a differential pore volume becomes maximum in a differential pore distribution in water vapor adsorption.  This recitation is unclear and vague whether “a pore” is a pore of “the pores in the porous layer?  Therefore the recitation is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0073524, Nakayama et al (hereinafter “Nakayama”) evidenced by U.S. 2006/0188688, Sasaki et al (hereinafter “Sasaki”) further in view of U.S. 2013/0202867, Coggio et al. (hereinafter “Coggio”) evidenced by U.S. 2007/0231559, Kim et al (hereinafter “Kim”) further in view of JP S63-163273, Teruhisa Ueda.   
For JP S63-163273 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, along with an abstract from the Japanese Patent Office which collectively will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ueda”.  
Regarding Claims 1 and 4, Nakayama discloses in the entire document particularly in the abstract and at ¶s 0044, 0052, 0057-0062, 0074, 0139, 0150, 0155 an optical member includes a substrate {reading on base with member} and an antireflection film on the substrate.  The antireflection film includes a porous layer {reading on porous layer} at the surface thereof.  The porous layer contains silicon oxide particles such as chainlike silicon oxide particles {reading on silica particle and Claim 4} and a binder.  
	From ¶s 0057-0062 the binder 6 may be selected according to the wear resistance, adhesion and environmental reliability of the antireflection film.  Silicon oxide binders are advantageous because they have affinity with the silicon oxide particles 5 and can increase the wear resistance of the porous layer 3.  A hydrolysis-condensation product of silicate is particularly advantageous among the silicon oxide binders.  Advantageously, the silicon oxide binder is represented by the following composition formula (1):  (SiO2)m(R3SiO3/2)1-m , where R3 represents a group selected from the group consisting of alkyl having a carbon number of 1 to 8 and m satisfies 0.90 ≤ m ≤ 0.99.  
	From ¶ 0052 the average particle size of the chainlike silicon oxide particles may be in the range of 10 nm to 60 nm and is desirably in the range of 10 nm to 50 nm, such as 12 nm to 30 nm.  If the average particle size of the chainlike silicon oxide particles 5 is less than 10 nm, the pores among the particles and in the particles can be so small that the refractive index cannot be reduced.  In contrast, if the average particle size exceeds 60 nm, large pores are formed among the particles, and accordingly, a large void is likely to be formed.  A chainlike particle is a chain or string formed of a plurality of particles.  Chainlike silicon oxide particles maintain the form of a chain or string even after being formed into a film.  Therefore, the use of chainlike silicon oxide particles can increase the porosity compared to the case of using discrete particles.  In addition, particles forming a chain can each be small and are not likely to form a void.  The number of particles forming a chainlike particle is in the range of 2 to 10 and is advantageously in the range of 3 to 6.  
Given the average particle size in the range of 10 nm to 60 nm with the desired range of average particle size from 12 to 30 nm, then with the desired for the average particle size from 12 to 30 nm with lower diameters unlikely to form voids {reading on pores} the voids can range from no void or pores or zero diameter to larger voids or pores with larger diameter particles.  Therefore the range of void or pore diameter can include from zero diameter depending on the particle size used through the higher particle sizes for larger voids.  These voids, those at the small range for a lower pore diameter to the larger for a higher pore diameter as measured by dN2 and dH2O, would overlap with the ranges of 5 nm to 20 nm and 25 to 73 nm.  Sasaki evidences at ¶s 0047-0049 that " pore radii" and "cumulative pore volume" are values found by means of a publicly known nitrogen adsorption method (a method by which the relationship between the quantity of nitrogen adsorbed in the test sample and the corresponding pressure are measured to find an isothermal adsorption curve, and the pore radii and cumulative pore volume are calculated using the Kelvin equation, with the measurement performed using an "ASAP 2010" gas adsorption measurement device, manufactured by Shimadzu Corp.) for silica gel, alumina gel, and silica/alumina gel, and are values found by means of a publicly known moisture vapor adsorption method (a method identical to the method described in Japanese Patent Publication No. 3122205, whereby the relationship between the quantity of water adsorbed in the test sample and the corresponding moisture vapor pressure are measured to find an isothermal adsorption curve, and the pore radii and cumulative pore volume are calculated using the Kelvin equation) for porous moisture-absorbent materials other than silica gel, alumina gel, and silica/alumina gel.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.    
The porous layer is provided with a fluororesin on at least part of the surface of the porous layer.  The contact angle of n-hexadecane on the surface of the antireflection film is in the range of 50º to 80º.  From ¶ 0074 advantageously, the contact angle of water with the surface of the porous layer 3 is in the range of 100 to 130 degree.  From ¶ 0139 the optical members of Examples 1 to 4 exhibited average reflectance of 0.05 or less, thus exhibited satisfactory antireflection effect.  Also, the contact angles of pure water and hexadecane were 110 degree or more and 60 degree or more, respectively, and thus the examples exhibited a high antifouling property.  On the other hand, the optical members of Comparative Examples 1 and 2, which were not provided with fluororesin on the surface thereof, were inferior in antireflection effect to Examples 1 to 4, and the contact angles of pure water and hexadecane were as low as less than 10 degree.  As water contact angle is a variable that can be modified, among others, from the above disclosure of Nakayama by adjusting the portion of the surface the porous layer with a fluororesin providing between less than 10 to 130 degrees water contact angle including less than 60 degrees, the precise water contact angle would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  One would optimize by routine experimentation, the water contact angle by adjusting the portion of the surface of the porous layer with fluororesin depending on the degree of antireflection desired.  As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the portion of the surface of the porous layer with fluororesin to obtain the water contact angle with the desired anti-reflectance (See In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), because it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
However Nakayama does not expressly disclose that the porous layer with silicon oxide (i.e. silica) particles has an organic silane compound with a hydrophobic functional group having 1 to 3 carbon atoms.      
Coggio directed as is Nakayama to a member, which is an optical article with a base material which is an optical element with a low refractive index layer like a porous layer with particles like silica that are so small that the refractive index cannot be reduced disposed on the optical element base material as discloses in the abstract and at ¶s and at ¶s 0018-0026, 0030-0032, 0041-0050, 0062, Fig. 1 and claim 1.  The optical article {reading on member} comprises: an optical element {reading on base material}; a low refractive index layer disposed on the optical element having an effective refractive index of 1.3 or less, the low refractive index layer comprising: a binder; a plurality of metal oxide particles, dispersed in the binder; and a plurality of interconnected voids {reading on porous layer}; and a polymeric protective layer disposed on the low refractive index layer, wherein the polymeric protective layer does not increase an effective refractive index of the optical article by greater than 10%.  
From ¶s 0025 and 0041 a plurality of interconnected voids or a network of interconnected voids can occur in a number of methods.  In one process, the inherent porosity of highly structured, high surface area fumed metal oxides, such as fumed silica oxides, is exploited in a mixture of binder to form a composite structure that combines binder, particles, voids and optionally crosslinkers or other adjuvant materials.  An ensemble of particles may include a mixture of sizes, reactive and non-reactive particles and different types of particles, for example, inorganic particles such as glasses or ceramics including, for example, silica.  The desirable binder to particle ratio is dependent upon the type of process used to form the interconnected voided structure.  
From ¶ 0026 the binder resin is some type of polymeric resin or binder in with the metal oxide network to improve the processing, coating quality, adhesion and durability of the final construction.  Examples of useful binder resins are those derived from thermosetting, thermoplastic and UV curable polymers. Examples include polyvinylalcohol, (PVA), polyvinylbutyral (PVB), polyvinyl pyrrolidone (PVP), polyethylene vinyl acetate copolymers (EVA), cellulose acetate butyrate (CAB) polyurethanes (PURs), polymethylmethacrylate (PMMA), polyacrylates, epoxies, silicones and fluoropolymers. The binders could be soluble in an appropriate solvent such as water, ethyl acetate, acetone, 2-butone, and the like, or they could be used as dispersions or emulsions.  
From ¶s 0030-0032 fumed silica particles can also be treated with a surface treatment agent.  Surface treatment of the metal oxide particles can provide, for example, improved dispersion in the polymeric binder, altered surface properties, enhanced particle-binder interactions, and/or reactivity.  In some embodiments, the surface treatment stabilizes the particles so that the particles are well dispersed in the binder, resulting in a substantially more homogeneous composition.  The incorporation of surface modified inorganic particles can be tailored, for example, to enhance covalent bonding of the particles to the binder, thereby providing a more durable and more homogeneous polymer/particle network.  The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface, and silanes are preferred for silica and other for siliceous fillers.  The silane modifier can have reactive groups that form covalent bonds between particles and the binder, such as, for example, carboxy, alcohol, isocynanate, acryloxy, epoxy, thiol or amines, including vinyltriethoxysilane.  Conversely, the silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof.  Such non-reactive groups may modify the surface of the coatings to improve, for example, soil and dirt resistance or to improve static dissipation.  Representative embodiments of surface treatment agents with non-reactive groups suitable for use in the compositions include, for example, octadecyltrimethoxysilane or propyldimethylethoxysilane or propyltrimethoxysilane {i.e. the last two reading on silica particles and an organic silane compound with a hydrophobic functional group having 3 carbon atoms of pending claim 1}.  
From ¶ 0062 the protective layer provides a barrier to water so water beads up or wets the surface but does not penetrate the porous low refractive index layer.  If the porous low refractive index layer was not protected or the over coated surface was hydrophilic the water would penetrate the surface {reading on hydrophilic as being penetrated by water}.  Kim evidences at ¶s 0038-0039 and Fig.3 that hydrophilicity for a layer has a contact angle between 90 and 10 degrees.  Therefore the hydrophilicity of the porous low refractive index layer of Coggio overlaps that of pending Claim 1 of less than 60 degrees.  For the overlapping void nm ranges and void volume percentages and contact angle for hydrophilicity as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama the optical member with a substrate base and an antireflection (“AR”) film on the substrate where the AR film includes a porous layer of silicon oxide particles like chainlike silicon oxide particles with an average particle size in the range of 10 nm to 60 nm with the desired range of average particle size from 12 to 30 nm, then with that desired for the average particle size from 12 to 30 nm with lower diameters unlikely to form voids {reading on pores} the voids can range from no void or pores or zero diameter to larger voids or pores with larger diameter particles so the range of void or pore diameter can include from zero diameter depending on the particle size used through the higher particle sizes for larger voids, as afore-described, where as from Coggio silicon oxide particles or silica particles of Nakayama are treated with propyldimethylethoxysilane or propyltrimethoxysilane as non-reactive groups to modify the surface of the coatings for the porous layer having a hydrophilic water contact angle from 90 to 10 degrees to improve, for example, soil and dirt resistance or to improve static dissipation as for the member of Claims 1 and 4.  The combination of Coggio with Nakayama has a reasonable expectation of success to one skilled in the art because both Nakayama and Coggio are for optical articles with a porous layer for antireflective properties having low refractive index.  
However Nakayama modified by Coggio does not expressly disclose that silane compound with a hydrophobic group like methyltrimethoxysilane is in the pores of the porous structure.  
Ueda directed to porous silica on a base member of packing or carrier for a member like a column as disclosed in the abstract and at ¶ 0001, Fig. 1  that the inside surfaces of the pores of a porous silica carrier to a specific compound treatment to impart a hydrophobic property thereto and subjecting the outside surfaces of the pores to a specific compound treatment to impart a hydrophilic property thereto.  The inside surfaces of the pores of the porous silica carrier are treated with an alkyl silylating agent, for example, alkyldimethyl chlorosilane or alkyldimethylalkoxysilane by which the hydrophobic property is imparted thereto. The outside surfaces of the pores are treated with γ-glycidoxyl alkyltrialkoxysilane {i.e. an epoxy silane} by which the hydrophilic property is imparted thereto.  The silica carrier having ≤100 angstrom {10 nm} pore size is used.  The porous silica carrier {i.e. porous layer} is subjected to the above-mentioned treatments, by which the packing material for liquid chromatography is obtained.  Since the hydrophobic property is imparted to the inside surfaces of the pores and the hydrophilic property to the outside surface of the pores, various chemical compounds can be separated.  
	From page 2, lines 2-25, the inner surface of the pores of the porous silica support is rendered hydrophobic by treatment with an alkylsilylating agent, and the outer surface of the pore is γ-glycidoxyalkyl A filler for liquid chromatography obtained by hydrophilization by treating trialkoxysilane is provided.  As the porous silica carrier, one having a pore diameter of 100 Å or less is suitable. As the alkylsilylating agent, alkyldimethylchlorosilane or alkyldimethylalkoxysilane, like an alkylsilylating agent to introduce the octadecyl group into the inner surface of the pore via a silanol group is preferably used.  The filler for LC comprises a first step of treating a porous silica support with a hydrophilic polymer having a molecular length that cannot penetrate into pores of the carrier to mask a silanol group that may be present on the pore outer surface.  Then treating with an alkylsilylating agent to introduce the octadecyl group into the inner surface of the pore via a silanol group; a hydrophobicizing step), then removing the hydrophilic polymer on the outer surface of the pores.  Finally, a silanol group on the outer surface of the hole is reacted with γ-glycidoxyalkyltrialkoxysilane ⟨Step 4: hydrophilization step).  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Ueda discloses octadecyl dimethylalkoxysilane for the purpose of hydrophobizing the pores of porous silica as shown in Fig 1.  Nakayama modified by Coggio has silanes with non-reactive groups like methyldimethoxysilane, propyldimethylethoxysilane, and octadecyltrimethoxysilane, propyltrimethoxysilane for the purpose of treating porous silica.  Given this similarity of purpose of treating porous silica, the equivalent methyldimethoxysilane or propyldimethylethoxysilane to that of octadecyltrimethoxysilane for treating porous silica can be like the silane with the octadecyl group of Ueda inside the pore of the silica of Nakayama modified by Coggio.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama as modified the optical member with a substrate base and an antireflection (“AR”) film on the substrate where the AR film includes a porous layer of silicon oxide particles like chainlike silicon oxide particles with an average particle size in the range of 10 nm to 60 nm with the desired range of average particle size from 12 to 30 nm, then with that desired for the average particle size from 12 to 30 nm with lower diameters unlikely to form voids {reading on pores} the voids can range from no void or pores or zero diameter to larger voids or pores with larger diameter particles so the range of void or pore diameter can include from zero diameter depending on the particle size used through the higher particle sizes for larger voids, where porous silicon oxide particles or silica particles of Nakayama are treated with silane with non-reactive groups like propyldimethylethoxysilane or propyltrimethoxysilane or octadecyltrimethoxysilane to modify the surface of the porous silica, as afore-described, where from Ueda the propyldimethylethoxysilane or propyltrimethoxysilane of Nakayama as modified like the octadecyl alkoxysilane of Ueda is in the pores of the porous silica while the exterior surface of the porous silica is hydrophilic motivated for separation of small chemical compounds to have the member of pending Claims 1 and 4.  The combination of Ueda with Nakayama as modified by Coggio has a reasonable expectation of success to one skilled in the art because both Ueda and Nakayama as modified have octadecyltrimethoxysilane a non-reactive organosilane like the propyldimethylethoxysilane or propyltrimethoxysilane of Nakayama as modified for treating porous silica layer.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama evidenced by Sasaki in view of Coggio evidenced by Kim further in view of Ueda.     
For Claim 14 Nakayama in view of Coggio further in view of Ueda is applied as to Claim 1, along with the disclosure of Coggio at ¶s 0030-0032 that the silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof, where representative embodiments of surface treatment agents suitable for use in the compositions include, for example, propyldimethylethoxysilane or propyltrimethoxysilane.  Given that Coggio shows the alkoxy group can be methoxy or ethoxy and a mixture, the propyltriethoxysilane like that of pending Claim 14 can also be used from the teachings of Coggio of the equivalence of ethoxy and methoxy.  This is particularly the case given propyltrimethoxysilane and propyltriethoxysilane are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, a CH2 for ethoxy versus methoxy, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the propyltriethoxysilane disclosed in the present claims is but an obvious variant of the propyltrimethoxysilane disclosed in Coggio, and thereby one of ordinary skill in the art would have arrived at the claimed invention.   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama evidenced by Sasaki in view of Coggio evidenced by Kim further in view of Ueda and further in view of JPH11281802, Tani et al.    
For JPH11281802 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Tani”.     
For Claim 2 Nakayama in view of Coggio further in view of Ueda is applied as to Claim 1, however Nakayama as modified does not expressly disclose the porous layer has a pore volume of 0.37 cm3/g to 0.5 cm3/g.
Tani is directed as is Nakayama to an antireflection member with an antireflection coating layer on a substrate the coating having pores with <=100 nm average pore diameter as disclosed in the abstract, claims and ¶s 0001, 0015-0016 of an antireflection member with an antireflection coating layer having an antireflection film which can efficiently prevent diffusion of visible rays with good productivity for display screen or member for preventing reflection of light from a light source like a fluorescent lamp.  This antireflection film has pores having <=100 nm average pore diameter formed in the coating layer with the porosity substantially and continuously increasing from the interface with the substrate to the interface with air.  This antireflection film is obtained by applying coating liquids in stepwise varied ratios of inorganic fine particles (P) to a water-soluble resin (B) on a substrate to form layers.  Especially, it is effective to apply coating liquids in different ratios of silica fine particles to polyvinylalcohol at one time into layers so as to dissolve the coating layers with each other on the interface.  From ¶ 0015 a three-dimensional network structure is preferably formed by connecting secondary particles having a particle size of 10 to100 nm in which silica fine particles are aggregated, and more preferably 20 to 50 nm.  Further, the pore ratio of 50 to 80% of the three-dimensional network structure is preferably 56 to 80%, and the pores forming the voids preferably have an average diameter (average pore diameter) of 5 to 30 nm.  The volume of the pores (pore volume) is preferably 0.5 to 0.9 ml / g, and the specific surface area is preferably in the range of 100 to 250 m2 / g.  Here the pore volume of silica fine particles of 0.5 ml/g overlaps that of pending Claim 2 of 0.37 to 0.5 cm3/g given 1 ml =1 cm3.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama as modified the optical member with a substrate base and an antireflection (“AR”) film on the substrate where the AR film includes a porous layer of silicon oxide particles like chainlike silicon oxide particles with a binder of polyvinylalcohol (“PVA”), silicones or fluoropolymers, as afore-described in Claim 1, where from Tani and its silica fine particles of <=100 nm average pore diameter in a binder like PVA like silicones from Nakayama as modified having a pore volume of 0.5 ml/g is the pore volume from the similar silica particles of Nakayama as modified also in a binder of PVA or likewise silicones motivated to efficiently prevent diffusion of visible rays with good productivity for display screen or member for preventing reflection of light from a light source as for the member of Claim 2.  Further the combination of Tani and Nakayama as modified has a reasonable expectation of success to one skilled in the art because both Tani and Nakayama as modified have antireflective coatings or films with porosity and with network or chain-like structures in similar binders on substrates.   
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0202867, Coggio et al. (hereinafter “Coggio”) in view of Ueda further in view of U.S. 2011/01129662, Glaubitt et al. (hereinafter “Glaubitt”) evidenced by Sasaki and Kim.   
Regarding Claims 1 and 4 Coggio discloses in the entire document particularly in the abstract and at ¶s 0018-0026, 0030-0032, 0041-0050, 0062, Fig. 1 and claim 1 an optical article {reading on member} comprising: an optical element {reading on base material}; a low refractive index layer disposed on the optical element having an effective refractive index of 1.3 or less, the low refractive index layer comprising: a binder; a plurality of metal oxide particles, like dispersed in the binder; and a plurality of interconnected voids {reading on porous layer}; and a polymeric protective layer disposed on the low refractive index layer, wherein the polymeric protective layer does not increase an effective refractive index of the optical article by greater than 10%.  
From ¶s 0025 and 0041 a plurality of interconnected voids or a network of interconnected voids can occur in a number of methods.  In one process, the inherent porosity of highly structured, high surface area fumed metal oxides, such as fumed silica oxides, is exploited in a mixture of binder to form a composite structure that combines binder, particles, voids and optionally crosslinkers or other adjuvant materials.  An ensemble of particles may include a mixture of sizes, reactive and non-reactive particles and different types of particles, for example, inorganic particles such as glasses or ceramics including, for example, silica.  The desirable binder to particle ratio is dependent upon the type of process used to form the interconnected voided structure.  
From ¶ 0026 the binder resin is some type of polymeric resin or binder in with the metal oxide network to improve the processing, coating quality, adhesion and durability of the final construction.  Examples of useful binder resins are those derived from thermosetting, thermoplastic and UV curable polymers. Examples include polyvinylalcohol, (PVA), polyvinylbutyral (PVB), polyvinyl pyrrolidone (PVP), polyethylene vinyl acetate copolymers (EVA), cellulose acetate butyrate (CAB) polyurethanes (PURs), polymethylmethacrylate (PMMA), polyacrylates, epoxies, silicones and fluoropolymers. The binders could be soluble in an appropriate solvent such as water, ethyl acetate, acetone, 2-butone, and the like, or they could be used as dispersions or emulsions.  
From ¶s 0030-0032 fumed silica particles can also be treated with a surface treatment agent.  Surface treatment of the metal oxide particles can provide, for example, improved dispersion in the polymeric binder, altered surface properties, enhanced particle-binder interactions, and/or reactivity.  In some embodiments, the surface treatment stabilizes the particles so that the particles are well dispersed in the binder, resulting in a substantially more homogeneous composition.  The incorporation of surface modified inorganic particles can be tailored, for example, to enhance covalent bonding of the particles to the binder, thereby providing a more durable and more homogeneous polymer/particle network.  The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface, and silanes are preferred for silica and other for siliceous fillers.  The silane modifier can have reactive groups that form covalent bonds between particles and the binder, such as, for example, carboxy, alcohol, isocynanate, acryloxy, epoxy, thiol or amines, including vinyltriethoxysilane.  Conversely, the silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof.  Such non-reactive groups may modify the surface of the coatings to improve, for example, soil and dirt resistance or to improve static dissipation.  Representative embodiments of surface treatment agents with non-reactive groups suitable for use in the compositions include, for example, octadecyltrimethoxysilane or propyldimethylethoxysilane or propyltrimethoxysilane {i.e. the last two reading on silica particles and an organic silane compound with a hydrophobic functional group having 3 carbon atoms of pending claim 1}.   
From ¶ 0062 the protective layer provides a barrier to water so water beads up or wets the surface but does not penetrate the porous low refractive index layer.  If the porous low refractive index layer was not protected or the over coated surface was hydrophilic the water would penetrate the surface {reading on hydrophilic as being penetrated by water}.  Kim evidences at ¶s 0038-0039 and Fig.3 that hydrophilicity for a layer has a contact angle between 90 and 10 degrees.  Therefore the hydrophilicity of the porous low refractive index layer of Coggio overlaps that of pending Claim 1 of less than 60 degrees.  For the overlapping void nm ranges and void volume percentages and contact angle for hydrophilicity as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 
From ¶ 0018 the low refractive index layer has an effective index of refraction and includes a plurality of voids if the size of at least a majority of the voids, such as at least 60% or 70% or 80% or 90% of the voids, is not greater than about 70 nm, or not greater than about 60 nm, or not greater than about 50 nm, or not greater than about 40 nm, or not greater than about 30 nm, or not greater than about 20 nm, or not greater than about 10 nm.  Given such a range void nm such ranges overlap that of pending Claim1 of 5 to 20 nm and 25 to 73 nm as evidenced by Sasaki at ¶s 0047-0049 for measurement of void or pore nm by nitrogen absorption method and moisture absorption tests.  From ¶ 0023, 0038, and 0042 an effective index of the low refractive index layer is the volume weighted average of the indices of refraction of the voids and the binder. Under ambient conditions, the voids contain air, and thus the refractive index nv for the voids is approximately 1.00.  For example, a low refractive index layer that has a void volume fraction of about 50% and a binder that has an index of refraction of about 1.5 has an effective index of about 1.25.  In general, the low refractive index layer can have any porosity, pore size distribution, or void volume fraction that may be desirable in an application. In some embodiments, the volume fraction of the plurality of the voids in the low refractive index layer is not less than about 20%, or not less than about 30%, or not less than about 40%, or not less than about 50%, or not less than about 60%, or not less than about 70%, or not less than about 80%.  .  
However Coggio does not expressly disclose that silane compound with a hydrophobic group like methyltrimethoxysilane is in the pores of the porous structure.  
Ueda directed to porous silica on a base member of packing or carrier for a member like a column as disclosed in the abstract and at ¶ 0001, Fig. 1  that the inside surfaces of the pores of a porous silica carrier to a specific compound treatment to impart a hydrophobic property thereto and subjecting the outside surfaces of the pores to a specific compound treatment to impart a hydrophilic property thereto.  The inside surfaces of the pores of the porous silica carrier are treated with an alkyl silylating agent, for example, alkyldimethyl chlorosilane or alkyldimethylalkoxysilane by which the hydrophobic property is imparted thereto. The outside surfaces of the pores are treated with γ-glycidoxyl alkyltrialkoxysilane {i.e. an epoxy silane} by which the hydrophilic property is imparted thereto.  The silica carrier having ≤100 angstrom {10 nm} pore size is used.  The porous silica carrier {i.e. porous layer} is subjected to the above-mentioned treatments, by which the packing material for liquid chromatography is obtained.  Since the hydrophobic property is imparted to the inside surfaces of the pores and the hydrophilic property to the outside surface of the pores, various chemical compounds can be separated.  
From page 2, lines 2-25, the inner surface of the pores of the porous silica support is rendered hydrophobic by treatment with an alkylsilylating agent, and the outer surface of the pore is γ-glycidoxyalkyl A filler for liquid chromatography obtained by hydrophilization by treating trialkoxysilane is provided.  As the porous silica carrier, one having a pore diameter of 100 Å or less is suitable. As the alkylsilylating agent, alkyldimethylchlorosilane or alkyldimethylalkoxysilane, like an alkylsilylating agent to introduce the octadecyl group into the inner surface of the pore via a silanol group is preferably used.  The filler for LC comprises a first step of treating a porous silica support with a hydrophilic polymer having a molecular length that cannot penetrate into pores of the carrier to mask a silanol group that may be present on the pore outer surface.  Then treating with an alkylsilylating agent to introduce the octadecyl group into the inner surface of the pore via a silanol group; a hydrophobicizing step), then removing the hydrophilic polymer on the outer surface of the pores.  Finally, a silanol group on the outer surface of the hole is reacted with γ-glycidoxyalkyltrialkoxysilane ⟨Step 4: hydrophilization step).  
In accordance with MPEP § 2144.06 “ as recited above, here Ueda discloses octadecyl dimethylalkoxysilane for the purpose of hydrophobizing the pores of porous silica as shown in Fig 1.  Coggio has silanes with non-reactive groups like methyldimethoxysilane, propyldimethylethoxysilane, and octadecyltrimethoxysilane, propyltrimethoxysilane for the purpose of treating porous silica.  Given this similarity of purpose of treating porous silica, the equivalent methyldimethoxysilane or propyldimethylethoxysilane to that of octadecyltrimethoxysilane for treating porous silica can be like the silane with the octadecyl group of Ueda inside the pore of the silica of Coggio.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Coggio the optical article with the optical element with the porous low refractive index layer with ranges of void sizes, as afore-described, where porous silicon oxide particles or silica particles of are treated with silane with non-reactive groups like propyldimethylethoxysilane or propyltrimethoxysilane or octadecyltrimethoxysilane to modify the surface of the porous silica, as afore-described, where from Ueda the propyldimethylethoxysilane or propyltrimethoxysilane of Coggio like the octadecyl alkoxysilane of Ueda is in the pores of the porous silica while the exterior surface of the porous silica is hydrophilic motivated for separation of small chemical compounds to have the member of pending Claims 1 and 4.  The combination of Ueda with Coggio has a reasonable expectation of success to one skilled in the art because both Ueda and Coggio have octadecyltrimethoxysilane a non-reactive organosilane like the propyldimethylethoxysilane or propyltrimethoxysilane of Nakayama as modified for treating porous silica layer. 
To any extent that Coggio as modified by Ueda does not expressly disclose the nanometer ranges of voids or pores and hydrophilicity for contact angles as in the pending claims, Glaubitt is cited.    
Glaubitt discloses in the abstract and ¶ 0001 and Claim11 a coating material that is dust-repellent and is easily cleaned by rain washing off adhering inorganic and organic dirt.  The coating imparts to the glass in the preferred embodiments additionally an antireflective property and is suitable therefore in particular for coating glass that is used in devices for solar energy utilization, for example, as plate glass for covering photovoltaic panels.  The coating material contains (a) first oxidic particles is formed by hydrolytic condensation, in a size range of 5-20 nm, (b) second particles with a diameter in the size range of 80-300 nm, (c) a first aqueous solvent in which the source material for the oxidic particles formed by hydrolytic condensation can be dissolved and which allows or promotes the hydrolysis and condensation thereof, and (d) at least one second solvent, selected among specifically defined alcohols, ethers, organic acids, esters, ketones, amines and amic acids and mixtures thereof.  A substrate supplied with the coating, particularly a glass suitable for the photovoltaic and warm water collector domain, wherein the coating is composed of at least two particle fractions, wherein the particles of the first fraction have a diameter in the size range of 5-20 nm, and the particles of the second fraction have a diameter in the size range of 80-300 nm, wherein the particles of the second fraction have an average distance from each other, measured from cone to cone of these particles, of on average 20-200 nm, and wherein the particles of the first particle fraction have pores with a pore radius distribution of which the maximum is between 1 and 6 nm.  
From ¶s 0021-0022 the oxidic particles that are obtained by hydrolytic condensation in the size range of 5-20 nm can be generated in a known way by means of sol-gel technology. For example, WO 03/027015 A1 discloses the manufacture of such particles by hydrolytic polycondensation of a tetraalkoxysilane in a basic aqueous solvent that contains an alcohol.  The larger oxidic particles can be any particles, for example, particles of a silica sol.  From ¶s 0031-0032 the larger particles are covered in the coating by a thin layer of the smaller particles so that on their "outer skin" or envelope they also have pores; however, they project from the layer that is formed by the smaller particles on the substrate.  They are used in a quantity that has the effect that their spacing {i.e. voids or pores} relative to one another is mainly in the range of 20 to 200 nm, measured from cone to cone of particles.  In this way, a coating with three different pore sizes on its surface is created (pores are to be understood as upwardly open intermediate spaces in the material): The first pore size is determined by the spacings of the larger particles relative to one another; the second by the spacings of the smaller particles relative to one another; and the third by the pores in the smaller particles.  These surfaces allow water droplets to spread and have a small contact angle. The property is effected by a capillary action of the porous layer.  The water penetrates into the pores and in this way ensures a small contact angle at the outer visible boundary layer.  The observed hydrophilic character of such layers differs in principle from that of photocatalytic TiO2 layers that is of a chemical nature.  
From ¶ 0034 the nano-scale structure as for FIG. 5 shows of porous layer, where the pore radii distribution with a maximum of 2 nm, measured with an ellipsometer.  The pore radii distribution is broad and shows that also larger pores may be present.  In addition to the nano-scale porous basic structure, the layer contains a secondary structure that has larger pores primarily in a range of 5-20 nm and that serves for repelling particles in the average size range of about 300 nm.  This pore structure is confirmed by images obtained by a scanning electron microscope and can be easily recognized.  It is realized by the spacings between the smaller particles (FIGS. 3 and 4).  
In accordance with MPEP § 2144.06 “ as recited above, here Coggio has nanoparticles in a porous layer having range of void or pores as a plurality of voids if the size of at least a majority of the voids, such as at least 60% or 70% or 80% or 90% of the voids, is not greater than about 70 nm, or not greater than about 60 nm, or not greater than about 50 nm, or not greater than about 40 nm, or not greater than about 30 nm, or not greater than about 20 nm, or not greater than about 10 nm. for the purpose of low reflectance.  Glaubitt has two fractions of particle sizes for three sizes of pores from the smallest with a maximum of 1-6 nm as in Glaubett’s claim 11 to spacings between larger particles of 20 to 200 nm for the purpose of antireflection property and dust repulsion.  Therefore the porous layer structure of nanoparticles of Coggio for void sizes can be combined with the porous layer structure for pore radii of Glaubett so that the ranges of pore sizes of Coggio have low range such as not greater than about 10 or 20 nm and one or more higher ranges of not greater than about 70 nm as in the structure of Glaubett.  Such an arrangement overlaps the pore sizes of 5 to 20 nm and 25 to 73 nm of pending claim 1.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Coggio as modified the porous low refractive index layer with ranges of void sizes, as afore-described, where from Glaubitt the porous layer structure is applied to the porous layer of Coggio in that the ranges of void sizes in Coggio have low range such as not greater than about 10 or 20 nm and one or more higher ranges of not greater than about 70 nm overlapping the pore diameters of the pending claims motivated to have antireflective properties of the low reflective porous layer of Coggio along with improved hydrophilicity with contact angles lower than 90 degrees and along with dust repelling properties as for Claims 1 and 4.  Furthermore the combination of Glaubitt with Coggio has a reasonable expectation of success because both have silica containing nanoparticles in in porous layers for antireflection properties.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coggio in view of Ueda further in view of Glaubitt evidenced by Sasaki and Kim further in view of Tani.
For Claim 2 Coggio in view of Ueda further in view of Glaubitt is applied as to Claim 1, however Coggio as modified does not expressly disclose the porous layer has a pore volume of 0.37 cm3/g to 0.5 cm3/g.  
Tani is directed as is Coggio to an optical article with a refractive index coating or film on a substrate the coating having pores with <=100 nm average pore diameter as disclosed in the abstract, claims and ¶s 0001, 0015-0016 of an antireflection member with an antireflection coating layer having an antireflection film which can efficiently prevent diffusion of visible rays with good productivity for display screen (i.e. optical member) or member for preventing reflection of light from a light source like a fluorescent lamp.  This antireflection film has pores having <=100 nm average pore diameter formed in the coating layer with the porosity substantially and continuously increasing from the interface with the substrate to the interface with air.  This antireflection film is obtained by applying coating liquids in stepwise varied ratios of inorganic fine particles (P), preferably those having a refractive index of 1.40 to 1.60, from the viewpoint of not lowering the transparency to a water-soluble resin (B) on a substrate to form layers.  Especially, it is effective to apply coating liquids in different ratios of silica fine particles to polyvinylalcohol at one time into layers so as to dissolve the coating layers with each other on the interface.  From ¶ 0015 a three-dimensional network structure is preferably formed by connecting secondary particles having a particle size of 10 to100 nm in which silica fine particles are aggregated, and more preferably 20 to 50 nm.  Further, the pore ratio of 50 to 80% of the three-dimensional network structure is preferably 56 to 80%, and the pores forming the voids preferably have an average diameter (average pore diameter) of 5 to 30 nm.  The volume of the pores (pore volume) is preferably 0.5 to 0.9 ml / g, and the specific surface area is preferably in the range of 100 to 250 m2 / g.  Here the pore volume of silica fine particles of 0.5 ml/g overlaps that of pending Claim 2 of 0.37 to 0.5 cm3/g given 1 ml = 1 cm3.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Coggio as modified the porous low refractive index layer with ranges of void sizes as afore-described where the porous layer structure has ranges of pore sizes from a low range such as not greater than about 10 or 20 nm and one or more higher ranges of not greater than about 70 nm overlapping the pore diameters of the pending claims, as afore-described in Claim 1, where from Tani and its silica fine particles of <=100 nm average pore diameter in a binder like PVA like silicones from Coggio as modified having a pore volume of 0.5 ml/g is the pore volume from the similar silica particles of Coggio as modified also in a binder of PVA or likewise silicones motivated to efficiently prevent diffusion of visible rays with good productivity for display screen or member for preventing reflection of light from a light source as for the member of Claim 2.  Further the combination of Tani and Coggio as modified has a reasonable expectation of success to one skilled in the art because both Tani and Coggio as modified have optical members with refractive index coatings or films with porosity and network or chain-like structures in similar binders on substrates.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Coggio in view of Ueda further in view of Glaubitt evidenced by Sasaki and by Kim.     
For Claim 14 Coggio in view of Ueda further in view of Glaubitt is applied as to Claim 1, where Coggio discloses at ¶s 0030-0032 that the silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof, where representative embodiments of surface treatment agents suitable for use in the compositions include, for example, propyldimethylethoxysilane or propyltrimethoxysilane.  Given that Coggio shows the alkoxy group can be methoxy or ethoxy and a mixture, the propyltriethoxysilane like that of pending Claim 14 can also be used from the teachings of Coggio of the equivalence of ethoxy and methoxy.  This is particularly the case given propyltrimethoxysilane and propyltriethoxysilane are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, a CH2 for ethoxy versus methoxy, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the propyltriethoxysilane disclosed in the present claims is but an obvious variant of the propyltrimethoxysilane disclosed in Coggio, and thereby one of ordinary skill in the art would have arrived at the claimed invention.   
Response to Arguments
Applicant’s arguments filed 04/15/2022, 04/25/2022 and 04/04/2022 have been considered but are moot in regards to the rejections under 35 U.S.C. 103 in view of the new grounds of rejection set forth above as used to reject the amended claims.   
Applicants argue that Nakayama states that "the contact angle of water with the surface of the porous layer 3 is in the range of 100° to 130°, more advantageously in the range of 110° to 120°" (Nakayama, paragraph [0074]) (emphasis added), which leads away from the claimed water contact angle of less than 60°.  There is no reason to adjust the water contact angle in Nakayama in a diametrically opposed direction from what Nakayama deems more advantageous, let alone do so by going well outside the broader range that is disclosed.
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is as part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Interpreting a preferred range in a reference for teaching away from aspects outside the broad range would essentially negate the principle that the reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art in combination with teachings from secondary references.   
Applicants argue Coggio suffers from flaws similar to Nakayama vis-a-vis the claimed combination of dN2 of 5 nm to 20 nm and dH20 of 25 nm to 75 nm, as well as the water contact angle. The void diameters that are disclosed in Coggio, and to which the Office Action points, do not provide sufficient information to presume an overlap with both the claimed dN2 and dH20 (Coggio, paragraph [0018]). As mentioned above, the combination of these parameters is achieved by treating the porous layer with an organosilane compound having a hydrophobic functional group with 1 to 3 carbon atoms, or treating the porous layer with such an organosilane compound in advance. Coggio merely provides a laundry list of surface treatment agents, which can also be used as mixtures, resulting in a myriad of permutations, and there is no motivation to select any one of these agents, let alone an organosilane compound having a hydrophobic functional group with 1 to 3 carbon atoms. 
In reply Applicants arguments are conclusory and do not address how there is a lack of overlap as described in the rejection.  Also Applicants have not addressed how a listing of equivalent non-reactive organosilanes of Coggio constitutes some kind of undefined laundry list.     
Applicants argue in addition to the identity of the hydrophobic functional group on the organosilane compound for the treatment, this treatment needs to be carried out in a specific manner to provide the claimed water contact angle.
In response In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treatment needs to be carried out in a specific manner to provide the claimed water contact angle or antifogging performance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicants argue the data in Table 1 show unexpectedly superior results when the tested porous layer had the claimed dN2, dH2O, and water contact angle, and that these results clearly unexpected in view of the disclosure in the cited references.  Furthermore, Applicant submits that the claims, which have been amended to describe more specifically the porous layer, are commensurate scope with the data provided in the application.  According to the present invention, because the pores in the porous layer have dN2 and dH2O as claimed, moisture absorption in an environment with a humidity of less than 90%RH is suppressed to minimize the change in the refractive index of the porous layer, moisture absorption in an ultra-high humidity (90%RH or more) environment is performed to prevent fogging, and the amount of moisture absorption required it be performed by the porous layer at that time is secured. Therefore, in an environment where the humidity is less than 90%RH, excellent antireflection properties can be maintained.  Applicant contends that the water contact angle of less than 60 degrees defines the hydrophobic organic silane content.
In response Applicant previously indicated that the water contact angle was dependent upon a method which is not addressed in regards to determining a value for hydrophobic organic silane content from water contact angle.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787